Pee Curiam.
This suit was brought to recover damages for personal injuries. The complaint alleges the defendant was engaged in interstate commerce; that on the 18th day of January, 1921, the plaintiff was employed as assistant station boy at removing and loading mail into and from cars on the mail trains operated by the defendant company, at its eastbound Plainfield station; that the plaintiff slipped upon the truck and fell between the truck and the baggage coach, the cause of the slipping upon the truck platform of the truck was due to the faulty condition of the platform of the truck and the iron band binding the platform boards upon the truck, of which the defendant company had prior notice, but neglected to remedy the same, charging negligence in that respect as the cause of the plaintiff’s injuries. The trial resulted in a verdict for the plaintiff for $3,000. The defendant obtained a rule to show cause and writes down eight reasons for a new trial. The view, which we take after reading the testimony, renders it unnecessary to consider only one of the reasons, *32viz., the verdict was contrary to the clear weight of the evidence. This we think is so. The only issue submitted by the trial court to the jury was a duty to provide “a safe truck,” if you come to the conclusion that this truck was not in a defective condition, that ends the case—the plaintiff has no claim whatever.” This was the sole issue upon the question of the defendant’s negligence. To support the affirmative of that issue, the plaintiff was sworn and a witness, Fred H. Lanning, the night baggage agent at the Plain-field station, he testified, among other things, the plaintiff “slipped and fell off the truck.” This testimony is rather unsatisfactory, both as to accuracy and truthfulness, in some of the details. As against this, the defendant produced four witnesses, Frank 0. Webster, John Urquhart, Joseph Faulkaver and Tobias Nolan.
Our conclusion is the rule to show cause should be made absolute and a venire de novo should issue.